Citation Nr: 1511429	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  11-32 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1971 to April 1973.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 


FINDING OF FACT

It is as likely as not that the Veteran's hypertension is caused by his diabetes.  


CONCLUSION OF LAW

The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2014).

The Veteran asserts his hypertension is secondary  to his service connected diabetes.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The November 2008 VA examiner concluded that the Veteran's hypertension was not due to diabetes because his kidneys were normal.

The Veteran's private physician opined in an undated opinion that hypertension was more likely than not caused by the Veteran's diabetes, and the sequelae associated with diabetes, including increased body mass, glucose intolerance, and insulin resistance.  He also noted that the Veteran did not have a family history of hypertension, and that his hypertension was diagnosed at the same time as his diabetes.

Accordingly, the evidence is in relative equipoise.  Under these circumstances, all doubt is resolved in the Veteran's favor, and service connection for hypertension is granted.

 
ORDER

Service connection for hypertension is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


